              Case 1:18-cv-10402-SN Document 42 Filed 03/16/21 Page 1 of 10




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
-----------------------------------------------------------------X
                                                                                                                M ar c h 16,
                                                                                                                March    1 6, 2021
                                                                                                                              2021
J O H N L. H A Y W A R D ,


                                                     Pl ai ntiff,                                1: 1 8- C V - 1 0 4 0 2 ( S N)

                                - a g ai nst-                                                   O PI NI O N & O R D E R


C O M MI S SI O N E R O F S O CI A L S E C U RI T Y,

                                                     D ef e n d a nt.

----------------------------------------------------------------X

S A R A H N E T B U R N, U nit e d St at es M a gist r at e J u d g e :

           Pl ai ntiff, J o h n L. H a y w ar d, pr o c e e di n g pr o s e , c h all e n ges t h e d e cisi o n of t h e

C o m missi o n er of S o ci al S e c urit y (t h e “ C o m missi o n er ”) t h at h e w as n ot e ntitl e d t o S u p pl e m e nt al

S e c urit y I n c o m e ( “ S SI ”) u n d er Titl e X VI of t h e S o ci al S e c urit y A ct (t h e “ A ct ”). S e e 4 2. U. S. C. §

4 0 5( g). T h e C o m missi o n er m o v e d f or j u d g m e nt o n t h e pl e a di n gs. F or t h e r e as o ns st at e d b el o w,

t h e C o m missi o n er’s m oti o n is G R A N T E D .

                                                        B A C K G R O U N D

I.        A d mi nist r ati v e Hist o r y

          H a y w ar d a p pli e d f or S SI o n J ul y 2 6, 2 0 1 6, all e gi n g t h at h e w as dis a bl e d u n d er t h e A ct.

A d mi nistr ati v e R e c or d ( “ R. ”) at 6 7 – 7 5. T h e S o ci al S e c urit y A d mi nistr ati o n ( “ S S A ”) d e ni e d his

cl ai m o n S e pt e m b er 2, 2 0 1 6. R. 5 7 – 6 0. His d e ni al e x pl ai n e d t h at alt h o u g h H a y w ar d all e g e d

dis a bilit y d u e t o h u m a n i m m u n o d efi ci e n c y vir us ( “ HI V ”) a n d d e pr essi o n, t h e e vi d e n c e di d n ot

s h o w t h at his c o n diti o ns pr e v e nt e d hi m fr o m w or ki n g. R. 6 0. T h e o nl y a v ail a bl e e vi d e n c e of

m e di c al tr e at m e nt w as a r e p ort fr o m t h e Br o n x L e b a n o n H os pital C e nt er, d at e d J ul y 2 1, 2 0 1 6. I d.
          Case 1:18-cv-10402-SN Document 42 Filed 03/16/21 Page 2 of 10




       On October 13, 2016, Hayward requested a hearing before an Administrative Law Judge

(“ALJ”). R. 39–41. On February 21, 2018, the SSA mailed Hayward a notice to his last known

address, 2284 Grand Avenue, Apt. 2H, Bronx, NY 10468, informing him of the date, time and

location of his hearing, which was scheduled for June 11, 2018. R. 17–33.

       The notice provided Hayward with several instructions related to his hearing. First, it

asked that he return an enclosed acknowledgment form and advised that if he was unable to

attend the hearing, he should call the Office of Disability Adjudication and Review immediately.

R. 18, 26. Next, if he wanted to change the time or place of the hearing, he should send a written

request before the hearing. R. 18. If delayed in making the request, the ALJ could reschedule the

hearing if there was a good reason for the delay. Id. The notice also provided that the ALJ could

dismiss Hayward’s request for a hearing without further notice if he missed his scheduled

hearing and failed to show good cause for the absence. R. 17. Finally, the notice stated that the

SSA would assume Hayward received the notice of hearing within five days after the date it was

sent, unless he showed otherwise. R. 18.

       Two weeks before his hearing, the SSA mailed a hearing reminder to Hayward’s same

address, again asking him to return the acknowledgment form and informing him that failing to

appear without providing a good reason would result in the dismissal of his request for a hearing

without further notice. R. 16. Despite these notices, Hayward did not appear at his hearing. R. 6.

       On June 20, 2018, the ALJ issued an order of dismissal, citing Hayward’s failure to

appear or provide good cause for his absence. R. 3–7. The ALJ considered the physical, mental,

educational, and linguistic limitations that Hayward may have and found that the factors did not

excuse Hayward’s failure to appear. R. 6–7; see 20 C.F.R. § 416.1457(b)(2). The ALJ explained

that the SSA had sent the hearing notice and reminder, along with the procedures for



                                                 2
          Case 1:18-cv-10402-SN Document 42 Filed 03/16/21 Page 3 of 10




rescheduling, including the consequences for failing to appear without good cause. R. 6. Finally,

it explained that when Hayward had not returned the acknowledgment form, the SSA attempted

to reach him by phone, and that a search of the customer database indicated that all the

correspondence had been sent to his last known address. R. 6, 62–66. The SSA mailed a copy of

the dismissal order to Hayward at the same address.

       On July 3, 2018, Hayward acknowledged receipt of the dismissal and requested review

by the Appeals Council. R. 15. On July 17, 2018, the Appeals Council mailed Hayward a letter

to his same address, noting his request and informing him that he was required to show good

cause for his failure to appear. R. 13–14. For example, the Appeals Council explained that if

Hayward had been hospitalized, he could include a statement or other records verifying the dates

of hospitalization. R. 13. Hayward had 30 days to respond with his explanation for failing to

appear at his scheduled hearing and all supporting documentation. R. 13–14.

       On July 23, 2018, Hayward responded to the Appeals Council by letter, stating, “I never

received an appearance date or any notification of a date, time or place to appear. I was

completely unaware that an appearance date had ever been established,” without any supporting

evidence. R. 11–12. On September 12, 2018, the Appeals Council mailed him a notice stating

that it had considered his statement but found that he had not provided a good cause basis to

overcome the ALJ’s dismissal. R. 1–2. Accordingly, his request for review was denied. Id.

II.    Hayward’s Civil Case

           Initial Proceedings in this Court

       Hayward filed the Complaint on November 8, 2018. ECF No. 2. The address Hayward

listed—2284 Grand Avenue, Apt. 2H, Bronx, New York 10468— is the same address to which

the Commissioner sent the notice of hearing, reminder, and dismissal. Id. On March 20, 2019,



                                                 3
          Case 1:18-cv-10402-SN Document 42 Filed 03/16/21 Page 4 of 10




the Commissioner filed a motion to dismiss on the basis that the Court lacked subject matter

jurisdiction because Hayward had not obtained a “final decision of the Commissioner of Social

Security made after a hearing,” as required by 42 U.S.C. § 405(g). ECF Nos. 12–15. On May 17,

2019, Hayward responded, requesting that the agency reconsider his case and explaining that he

had not previously attended his hearing “due to the nature of [his] medical conditions.” ECF No.

18. On May 31, 2019, the Commissioner filed a reply letter, arguing that Hayward still had not

shown good cause for failing to appear at his hearing, and that he had not presented a colorable

constitutional claim. ECF No. 20.

           Intervening Supreme Court Decision in Smith v. Berryhill

       On May 28, 2019, the Supreme Court decided Smith v. Berryhill, 139 S. Ct. 1765 (2019).

That case addressed whether an Appeals Council dismissal on timeliness grounds, after a

claimant had a hearing before an ALJ, is “a final decision . . . made after a hearing” for purposes

of allowing judicial review. The Court held that it was: “where the SSA’s Appeals Council has

dismissed a request for review as untimely after a claimant has obtained a hearing from an ALJ

on the merits, that dismissal qualifies as a ‘final decision . . . made after a hearing’ within the

meaning of 405(g).” Id. at 1780. Relevant here, the Court acknowledged that a “different

question would be presented by a claimant who assertedly faltered at an earlier step . . . [and]

would not have received a ‘hearing’ at all,” such as a claimant “whose request for an ALJ

hearing was dismissed as untimely and who then appealed that determination to the Appeals

Council before seeking judicial review.” Id. at 1777 n.17. Although observing that “a hearing is

not always required” and that “and ALJ hearing is not an ironclad prerequisite for judicial

review,” the Court declined to address whether there would be a “final decision” for purposes of

judicial review where no hearing was conducted. Id. at 1774, 1777 n.17.



                                                   4
            Case 1:18-cv-10402-SN Document 42 Filed 03/16/21 Page 5 of 10




          In so ruling, the Supreme Court recognized that § 405(g) contained two elements: “first, a

‘jurisdictional’ requirement that claims be presented to the agency, and second, a ‘waivable . . .

requirement that the administrative remedies prescribed by the Secretary be exhausted.’” Id. at

1773 (citing Mathews v. Eldridge, 424 U.S. 319, 328 (1976)). It noted that the exhaustion

requirement could be waived by the agency or excused by the courts. Id. at 1773–74. The Smith

facts concerned this second requirement.

             Subsequent Proceedings in this Court

          On March 6, 2020, the Commissioner requested leave to withdraw his motion to dismiss

for lack of jurisdiction. See ECF No. 23. Following Smith, the Commissioner determined that he

would exercise his discretion to waive agency exhaustion. Instead of asserting that the Court

lacked jurisdiction, the Commissioner sought leave to move to dismiss the action on the grounds

that the final decision was supported by substantial evidence and not an abuse of discretion. The

Court granted the Commissioner’s request, and he filed his motion on April 20, 2020. See ECF

No. 26.

          On June 18, 2020, Hayward requested an extension of time to respond to the

Commissioner’s motion, indicating that he was seeking the assistance of the New York Legal

Assistance Group’s Clinic and attempting to procure pro bono counsel. See ECF No. 29. The

Court granted this and several subsequent extensions, and he submitted his opposition to the

Commissioner’s motion on February 16, 2021. See ECF No. 39. In his brief, Hayward raised for

the first time both that he had “ongoing problems” receiving mail, including that his “mailbox

was damaged and mailbox was left ajar,” and that he was the victim of an assault during a 2011

home robbery, at which he was shot as close range in the abdomen, resulting in the removal of

12 inches of his intestines. Id. at 1–2. He claimed his injuries left him bedridden; that he was



                                                  5
          Case 1:18-cv-10402-SN Document 42 Filed 03/16/21 Page 6 of 10




unable to walk properly; that he required assistance from a home health aide to bathe, dress, and

perform other basic activities of daily life; and that he had been diagnosed with PTSD. Id.

                                           DISCUSSION

I.     Standard of Review

       A motion for judgment on the pleadings should be granted if it is clear from the pleadings

that “the moving party is entitled to judgment as a matter of law.” Burns Int’l Sec. Servs., Inc. v.

Int’l Union, 47 F.3d 14, 16 (2d Cir. 1995). In addition, pro se litigants “are entitled to a liberal

construction of their pleadings, [and] should be read to raise the strongest arguments that they

suggest.” Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001) (citation and quotation omitted).

           Standard for Reviewing the Commissioner’s Procedural Dismissal

       Recently, the Supreme Court made clear that “in an ordinary case [dismissed by the SSA

on procedural grounds], a court should restrict its review to the procedural ground that was the

basis for the Appeals Council dismissal and (if necessary) allow the agency to address any

residual substantive questions in the first instance.” Smith, 139 S. Ct. at 1780. Such decisions

should be reviewed for “abuse of discretion as to the overall conclusion, and ‘substantial

evidence’ ‘as to any fact.’” Id. at 1779 n.19 (citing, in part, 42 U.S.C. § 405(g); Bowen v. City of

New York, 476 U.S. 467, 483 (1986) (“Ordinarily, the Secretary has discretion to decide when to

waive the exhaustion requirement.”)). Substantial evidence is “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)). Accordingly, if substantial evidence supports the

Commissioner’s determination that a claimant did not timely request review, a court will review




                                                   6
            Case 1:18-cv-10402-SN Document 42 Filed 03/16/21 Page 7 of 10




the agency’s “good cause” determination for abuse of discretion. See Bowen v. City of New

York, 476 U.S. 467, 483 (1986).

              The SSA’s Four-Step Administrative Appeals Process

          Under the SSA regulations, a claimant must complete a four-step administrative review

process to obtain a judicially reviewable final decision. See 20 C.F.R. § 416.1400(a). First, the

agency determines the claimant’s eligibility; second, a claimant may request reconsideration of

the initial determination; third, a claimant may request a hearing before an ALJ; and fourth, a

claimant may request that the Appeals Council review the ALJ’s decision. See 20 C.F.R. §

416.1400. If the SSA’s findings at any step are fully favorable, there is no need for the claimant

to proceed further. See Smith, 139 S. Ct. at 1772 n.5. In testing modifications to its procedures,

the SSA has allowed some claimants—including Hayward—to proceed directly from the initial

determination of eligibility (step one), to a request for a hearing before an ALJ (step three). See

20 C.F.R. § 416.1406(b)(4); R. 39–41, 57–60.

          If a claimant fails to appear at her hearing at step three, and the ALJ has not found good

cause for her absence, the ALJ may dismiss the request for a hearing. See 20 C.F.R. §

416.1457(b)(1)(i). In determining good cause, the ALJ must consider any physical, mental,

educational, or linguistic limitations that a claimant might have. 20 C.F.R. § 416.1457(b)(2). In

making the determination, however, an ALJ is not required to develop the record if the claimant

did not return the acknowledgment form. See Hearings, Appeals, and Litigation Law Manual

(“HALLEX”) §§ I-2-4-5 (“Dismissing a Request for Hearing”), 1-2-4-25 (“Dismissal Due to

Claimant’s Failure to Appear”). 1




1
    HALLEX, S.S.A., available at https://www.ssa.gov/OP_Home/hallex/.


                                                   7
          Case 1:18-cv-10402-SN Document 42 Filed 03/16/21 Page 8 of 10




       At the final step, the Appeals Council may deny the request for review and allow the

ALJ’s decision to stand as the final decision of the Commissioner (as happened here) or grant

review and issue its own independent decision. See 20 C.F.R. § 416.1481. Following an

unfavorable final decision by the Commissioner, a claimant may seek judicial review by filing an

action in federal district court within 60 days after receiving notice of the Appeals Council’s

action. Id.; see also 20 C.F.R. § 422.210.

II.    Application

       To begin, the Court finds (and substantial evidence in the record reflects) that the

Commissioner complied with his obligations to provide Hayward with proper notice of the time,

date, and procedures for rescheduling his hearing to his last known address; with a follow-up

notice and warning that failure to appear may result in dismissal; by attempting to contact him by

alternate means; and by providing a well-supported notice of dismissal that articulated the

reasoning for the dismissal. See R. 3–7, 17–33, 62–66. In addition, Hayward does not contest,

and substantial evidence shows, that he did not provide any justification to the ALJ for missing

his hearing, much less good cause. Accordingly, the limited question before the Court is whether

the Commissioner abused his discretion in finding that Hayward did not show good cause for

missing his hearing in his letter to the Appeals Council, which stated simply that he “never

received an appearance date or any notification of a date, time or place to appear.” R. 11, 15.

       Other courts in this district have found that a claimant’s bare assertion that he did not

receive notice, unsupported by other facts or evidence, does not excuse his failure to appear at

his hearing. For example, in Guerra v. Comm’r of Soc. Sec., the claimant conceded that she

failed to appear at her hearing before the ALJ but claimed “that she did not receive notice of the

hearing.” No. 12-cv-06750 (CS) (PED), 2013 WL 3481284, at *3 (S.D.N.Y. July 1, 2013).



                                                 8
          Case 1:18-cv-10402-SN Document 42 Filed 03/16/21 Page 9 of 10




There, the Commissioner presented substantial evidence that the initial hearing notice and

follow-up reminder were mailed to claimant’s correct listed address and the claimant

acknowledged receipt of the dismissal notice at that same address and continued to reside there

at the time of the civil action. Id. That court found that the claimant’s unsupported assertion,

along with the inconsistencies in her apparent ability to receive mail did not excuse her absence.

Id.; see also Guinyard v. Apfel, No. 99-cv-04242 (MBM), 2000 WL 297165, at *3 (S.D.N.Y.

Mar. 22, 2000) (dismissing a pro se action as untimely despite the plaintiff’s “bare assertion”

that she received the Appeals Council’s notice two months late and that the envelope had been

“ripped and taped all over”); Marte v. Apfel, No. 96-cv-09024 (LAP), 1998 WL 292358, at *1–3

(S.D.N.Y. Jun. 3, 1998) (requiring “affirmative evidence” in support of the plaintiff’s claim of

not having received notice).

        In his opposing brief, Hayward argues for the first time that he never received notice of

his hearing because of “ongoing problems with my mail,” including a damaged mailbox. ECF

No. 39 at 2. Despite his assertions to the contrary, Hayward did not present this argument—or

any supporting evidence—to the Appeals Council. To the extent he requests that the Court

consider new evidence, he has not shown good cause for failing to raise it before the SSA in the

first instance. See 42 U.S.C. § 405(g); Tirado v. Bowen, 842 F.2d 596–97 (2d Cir. 1988) (noting

that a court may order the Commissioner to consider additional evidence if it is new, material,

and there is good cause for failing to present it earlier).

        Finally, interpreting Hayward’s pro se submission to make its strongest arguments, the

Court infers a new claim that he was unable to attend his hearing due to physical and medical




                                                   9
         Case 1:18-cv-10402-SN Document 42 Filed 03/16/21 Page 10 of 10




issues resulting from a gunshot wound to the abdomen that he sustained in 2011. 2 See ECF No.

39 at 1–2. The Court disagrees with the Commissioner’s contention that this information could

not have been material to the Appeals Council’s good cause determination for failing to appear at

his hearing. Hayward does not explain, however, why he did not raise these injuries and apparent

limitations before the Appeals Council in the first instance—his injuries were not new, and he

provided a completely different reason for missing his hearing in his letter, undermining his

argument. See Tirado, 842 F.2d at 596–97.

       Accordingly, the Court finds that the Commissioner’s factual determinations were

supported by substantial evidence, and the conclusion that Hayward failed to show good cause

for his absence at his hearing was not an abuse of discretion. Furthermore, Hayward has failed to

demonstrate that his additional reasons for his absence were based upon new facts not available

at the time of his letter to the Appeals Council, and he did not show good cause for raising them

for the first time before the Court.

                                          CONCLUSION

       The Commissioner’s motion is GRANTED (ECF No. 26) and the case is DISMISSED.

SO ORDERED.




Dated: March 16, 2021
       New York, New York




2
 Hayward did not raise these impairments before the SSA, for which he claimed disability due to HIV and
depression. R. 60.

                                                  10
